Citation Nr: 1535021	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness manifested by shortness of breath.

2.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

As a member of the Colorado Army National Guard (COARNG), the Veteran served on active duty training from January to May 2005, and in active service from September 2005 to November 2006.  He received the Combat Action Badge in connection with his service in Iraq.  He continued as a member of the COARNG until his discharge in 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado which-in pertinent part, granted service connection for PTSD and assigned an initial 10-percent rating, effective January 29, 2010; and denied the undiagnosed illness claim.

The Veteran testified at a Board hearing via video conference in May 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The issue of entitlement to service connection for a disability manifested by shortness of breath is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but without occupational and social impairment.


CONCLUSION OF LAW

The requirements for an initial rating of 30 percent and no higher, for PTSD are met, effective the date of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9441 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, in a February 2010 letter, the RO provided the Veteran fully time- and content-compliant notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA outpatient treatment and therapy records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

The Veteran was afforded a VA examination in 2010.  There is no evidence that the disability has gotten worse since that time and the Veteran testified that his symptoms had improved since that examination.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, engaged the representative to insure that all relevant records were identified.  There was a discussion of possibly outstanding VA counseling records.  The undersigned held the record of the hearing open for 30 days so the Veteran could make certain that all of his treatment records were in the claims file.  No additional records were received and it appears that all VA treatment records were requested and obtained.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the claim without prejudice to the Veteran.

PTSD Initial Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for an initial disability rating from the time a claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

Analysis

Rating Criteria

PTSD manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, the symptoms of the disorder are controlled by continuous medication, warrants an evaluation of 10 percent.  38 C.F.R. § 4.130, DC 9411.

A 30-percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50-percent evaluation will be assigned for PTSD which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). 38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

VA implemented DSM-5, effective August 4, 2014.  The Secretary, VA, however, has determined DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in August 2012.  Hence, DSM-IV is still the governing directive.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Nonetheless, the Court of Appeals for the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

By way of history, VA received the Veteran's claim of entitlement to service connection for PTSD in January 2010; hence, per the rating decision, the assigned effective date of January 2010.  An October 2010 PTSD examination report reflects that the Veteran reported he had previously undergone both VA group counseling and VA marriage/individual counseling with his girlfriend.  The Veteran opined that the counselling had been very helpful.  He reported further that he took Ambien for sleep as needed, but he did not take an antidepressant.  He had been prescribed prazosin for nightmares, but did not like the side effects and discontinued it.

The Veteran's last employment was as a glass glazier, but he had been unemployed since January 2010, when he was laid off due to lack of work.  He reported that he was fully independent in his activities of daily living, and he was actively engaged in helping with household chores.  After rising, he took his daughter to school, then prepared coffee for his girlfriend and himself.  They handle bills and childcare jointly.

Mental status examination revealed the Veteran as neatly dressed and groomed, and alert and fully oriented.  He was pleasant and cooperative with the examiner.  The Veteran was not in any distress, but he did describe some depression while discussing his PTSD symptoms.  There was no evidence of gross impairment and cognitive functioning.  Thought processes were clear and logical with no signs of a psychotic process or thought disorder.  Auditory and visual hallucinations were
denied.  Evidence of delusions could not be elicited, and there was no sign of severe psychotic symptoms.  Neither was there evidence of obsessive-compulsive
symptoms or signs of elevated mood, grandiosity, or pressured speech/flight of ideas.  The Veteran denied any suicidal or homicidal ideation as well as any prior suicide attempts.  The examiner opined that the Veteran presented with mild to moderate depresses mood symptoms, but that his most prominent symptom was avoidance.  The examiner assessed Axis V GAF 65.

A GAF of 65 is within the range of 61 to 70, and is indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

As noted earlier, a 10-percent rating addresses impairment due to transient PTSD symptoms that may become exacerbated during periods of significant stress.  A review of the VA outpatient records of family counselling of the Veteran and his fiancée, later his wife, reveal that the Veteran's primary symptoms are not transient but continuous.  Records beginning in November 2010 reflect that the Veteran has continuously dealt with feelings of inadequacy, anger, temper outbursts, in-home conflict, depressed mood and occasional increased alcohol consumption.

An August 2010 entry notes that the Veteran reported recent excessive alcohol use, and that he and his fiancée discussed the arousal symptoms of PTSD.  A November 2010 outpatient entry noted that the Veteran reported increased anger.  Although he was attending school full time, he still found it difficult not working a job.  He also reported that he was dealing with his dissatisfaction with how the RO handled his claim.  In January 2011, the Veteran reported to his therapist that he was working on avoiding name calling and object throwing.  The Board infers that this entry refers to how the Veteran was handling his interpersonal relations with his fiancée.

A February 2011 podiatry entry noted that the Veteran was depressed during his visit, but he denied any suicidal or homicidal ideation.  He declined the offer of an anti-depressant and told the podiatrist that he worked out three times a week.  The Family counselling session of that month noted that the topic was how the Veteran reacted to what he considered snide comments by his fiancée, which was by guardedness and withdrawal.  He was encouraged to reach out more to his fiancée during those moments.

The Veteran and his fiancée married in July 2011.  At their next session, which was in December 2011, the Veteran reported that he finished his course of study at a police academy.  In January 2012, the Veteran reported that his home dynamics had improved via the use of time outs, and that one of his main stressors was his wife's desire to have a child.  They both agreed that they should have a less volatile home environment before they have a child together.

At the hearing, the Veteran testified that he had not been involved with any type of treatment since 2012.  His main complaint was that he deemed it unfair for his rating to be so heavily influenced by an examiner's opinion who spent only 30 minutes or so with him.  He testified that he did not believe the September 2010 examination report captured his true disability picture.  As an example, he testified that he was fired from a family job because of conflict, which he attributed to his PTSD symptoms.

As concerns the Veteran's latter assertion, the Board's review of the Veteran's records, outpatient treatment records, and his written submissions revealed no instance where he reported he was fired from any job.  The records reflect the Veteran's consistent reports that he was laid off at the glass business due to the lack of work.

On the other hand, the family counselling records indicate more than mild disability.  As noted earlier, the Board finds that the preponderance of the evidence shows the Veteran has more than transient symptoms.  The counseling records reveal ongoing symptoms of feelings of inadequateness; frequent anger outbursts; occasional resort to alcohol consumption; and, depressed mood, all due to his PTSD.  The evidence shows the Veteran has functioned well overall since January 2010; his symptoms still result in occupational and social impairment with occasional decrease in work efficiency.  Thus, the Board finds a 30-percent rating is more nearly approximated.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, DC 9441.

The symptoms listed in the criteria for a 50 percent evaluation are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442.

The Board finds that the criteria for a higher, 50-percent, rating have not been met or approximated, as the evidence of record shows hardly any of the symptoms that generally result in impairment at the 50-percent rate.  Further, as discussed, with focus on the resultant impairment from his symptomatology, his symptoms have not resulted in reduced reliability and productivity.  The evidence shows the Veteran is fully independent in his activities of daily living.  Further, his social impairment is only mild to moderate.  He shares custody of his child of his former marriage, maintains a good relationship with his mother and stepsiblings, and he is married and maintaining that relationship.  

As concerns occupational impairment, the Veteran was laid off from a job, but this appears to have happened before the effective date of service connection.  Afterwards, he pursued a degree in criminal justice and successfully completed a course of study at a police academy.  The Veteran testified that he was working, although as recognized by the 30 percent rating, PTSD causes some interference with his job in that he is sometimes late for work do to sleep disturbance and late for meetings due to forgetfulness.  The Veteran did report earlier periods of difficulties on the job in getting along with co-workers and experiencing anger issues, but as shown by the treatment records, this was before the effective date of service connection.

Thus, the Board finds that the Veteran's PTSD has not rendered him incapable of obtaining and maintaining substantially gainful employment.  See 38 C.F.R. §§ 3.340, 4.16.

Extraschedular

The Board has set forth the Veteran's symptomatology as shown by the evidence of record, and has allowed a higher rating under the schedular rating criteria.  This means that the rating criteria both describes and contemplates the Veteran's PTSD disability; and, that the Veteran's disability picture was not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In the absence of an exceptional disability picture, there is no factual basis for a referral for consideration of a total rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Further, the Board finds that the allowed 30-percent rating compensates the Veteran, to the extent practical, for his earning impairment due to his PTSD.  38 C.F.R. § 4.1.


ORDER

Entitlement to an evaluation not to exceed 30 percent for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran's claim for service connection for shortness of breath is premised on the presumptions applicable to Persian Gulf Veteran's with chronic qualifying disabilities, including undiagnosed illnesses.  38 U.S.C.A. § 1117 (West 2014).  A VA examiner found that the Veteran did have a shortness of breath due to an undiagnosed illness, but the claim was denied because the disability was not shown to a degree of 10 percent.  His disability has been rated by analogy to bronchial asthma.  38 C.F.R. § 4.97, Diagnostic Code 6602.  An examination report shows that he does not appear to meet the criteria for a compensable rating under that code.  VA is; however, required to consider rating the disability under other potentially applicable codes, and to explain why it has selected the code it did.  Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

The VA examination report does not include all findings needed to determine whether the Veteran's disability is 10 percent disabling under other respiratory rating codes.  Where "the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2014). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, the issue is REMANDED for the following actions:

Afford the Veteran a VA examination, including pulmonary function testing, in order to determine whether the disability manifested by shortness of breath is present to a degree of 10 percent under other potentially applicable rating codes.  The examiner should review the clams file.

The examiner should report FEV-1, FEV-1/FVC, DLCO (SB) (or explain why it would not be useful or valid), the extent of any incapacitating episodes, and need for inhalational or antiinflammatory medication or systemic corticosteroids.

If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


